DETAILED ACTION
Claims 1, 14, 15 are amended. Claims 1-15 are pending.
Assignee: EMC Corporation 
Assignee: Dec. 19, 2014


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Regarding the prior art of Armangau(6434681) the data stored in the tracks of production data set volumes (101,102), are copied to specific tracks of snapshot volumes when a backup command is issued by host. A list of pointers and are assigned to unused and copied tracks. A copied track is allocated for write operation, by removing a pointer from the unused track and inserting into the copied track. The snapshot copy facility prevents delay in a write operation on a storage location that is being backed up. 
Additonally, the regarding the prior art of Czezatke(20100228913) the method involves mapping a write command to the virtual block to another write command to a block of a storage subsystem, and sending, from a virtualization layer, the latter write command to the storage subsystem. A write completion response is receiving, at a virtualization software layer, from the storage subsystem, and tracking information is maintained with the virtualization software layer based on the write completion response, where the tracking information indicates whether each of virtual blocks has been written to after an event. The method allows multiple backup applications to accurately and efficiently backup a storage device. The method tracks changes in the virtualization software layer, thus reducing the impact on input/output (I/O) performance of a virtual machine while reducing I/O cost by tracking only certain change information in the virtualization software layer. Therefore all rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,489,267. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.
	Claims, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,823,976. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.
Claims, 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,489,267. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain elements that would be necessary and obvious for the performance of the invention to operate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 6, 7, 9, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter (8250033), in view of Christopher et al (20150081993), and further in view of Armangau (6434681) and further in view of and further in view of Czezatke et al.(20100228913).
As per claim 1, De Souter discloses:
A method, comprising: 
storing, by one or more processors, in a data storage a free block map, the free block map being stored in connection with a backup(De Souter, [Col. 10, lines 65-67 - File system server 108 then determines one or more blocks that are accessed as a result of the data access operation by consulting metadata stored by file system server 108 concerning allocation of data blocks to files]; [Col. 12, lines 1-4 - The metadata of the file system indicates an allocation of data blocks 102 to one or more files managed by the file system, i.e., where the files are stored on the data volume]; [Col. 14, lines 38-42 - Tracking changes done by process 200 in connection with Fig. 2, and information is stored, including in the block map 300 of Fig. 3]; [Col. 1, lines 39-41 - When a snapshot is created at time T=0, the data structures, including the block map, is empty, thereby implying a free block map]);
 after the backup, tracking, in a persistently-stored change block log, a modification to one or more sectors and/or blocks that is modified subsequent to the backup based on whether the one or more sectors and/or blocks correspond to one or more sectors and/or blocks in the free block map as of a time of the backup that were not identified as free(DeSouter, [Col. 14, lines 35-39 -- DeSouter, [Col. 14, lines 35-39 -- then in act 408 the replication facility begins a replication process by examining one or more data structures of the snapshot to identify changes that have been made since creation of the snapshot.]); 
DeSouter does not explicitly disclose the following, however Christopher discloses:
performing, by one or more processors, an incremental backup based at least in part on the change block log,(Christopher, [0052 -- FIG. 4 is a flow diagram illustrating a method 400 for performing an incremental backup of data in one or more virtual disks, according to one embodiment of the present disclosure. Incremental backups back up only those files and data that have changed since the last backup, whether the last backup was a full backup (i.e., as created in method 300) or a previous incremental backup.], [0059 -- At step 406, backup agent 142 uses virtual disk layer 140 to compare new snapshot 510 and previous (retired) snapshot 506, and retrieve data blocks that have changed between new snapshot 510 and previous snapshot 506.]);
 wherein the incremental backup is performed subsequent to a full backup that includes extracting a copy of the free block map or other data set associated with protected data(Christopher, [0060 -- At step 408, virtual disk layer 140 compares retired block allocation map 508 of previous, retired snapshot 506 to block allocation map 512 of the new snapshot to determine which data blocks have changed between the two snapshots (i.e., since the last full or incremental backup).]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Christopher into the system of DeSouter for the benefit of determining the changes in the data stored in the storage device by comparing the block allocation map with the modified another block allocation map and writing the changes in the data to another storage device, thus reducing an amount of storage space needed to perform backups in an efficient and a cost effective manner, and hence saving a storage space on a physical device underlying a virtual device by putting a set of tracked changes in a retired state.
wherein storing the free block map includes propagating an in-memory stored change block log to the data storage, wherein the data storage persistently stores the change block log(Armangau, [Col. 13, lines 59-65 - Structures in Fig. 5 include, for each snapshotted production volume extent, a bit map 105, 107 indicating the modified tracks in the extent. The bit map is a set of bits, such as a list, table, or array, including a respective bit for each track in the extent. For example, the first bit in the bit map indicates the modified state of the first track in the extent, the second bit in the bit map indicates the modified state of the second track in the extent, etc.], [Col. 15 lines 24-30 -- In the first step 120 of FIG. 7A, the port adapter allocates the snapshot data structures, including a bit map and a list of pointers to snapshot tracks for the extent. An index to the pointers may also be allocated. Then in step 121, the port adapter inserts, into the volume directory entry for the production volume, a pointer to the snapshot data structures. ]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the snapshot production of Armangau into the change tracking backup system of De Souter, Christopher for the benefit that a host write operation upon a storage location being backed up need not be delayed until original data in the storage location is written to secondary storage. The snapshot copy facility is also useful for other applications such as transaction processing and debugging (Armangau, Abstract).
De Souter and Christopher do not explicitly disclose the following,  however Czezatke further discloses:
and subsequent to a backup, premarking all sectors and/or blocks as "modified" in the in-memory change block log, wherein the pre-marked sectors and/or blocks had a "free" designation immediately prior to the backup(Czezatke, [Fig. 4, step 4040 – change log]; [0047 – Change log defines what blocks have been changed in the last epoch/backup], [0036 – Change bitmap stored in persistent storage]; [0041 - Bitmap tracks changes]; [0045 – Change bitmap in response to epoch event creates log]]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the change tracking and backups of Czezatke into the change tracking backup system of De Souter, Christopher for the benefit of reducing the impact on I/O performance of virtual machines, wherein the I/O cost is reduced by tracking only certain change information in the virtualization software layer. Tracking overhead can further be decreased by allowing a certain number of false-positives (Czezatke, 0007).

As per claim 2, the rejection of claim 1 is incorporated, in addition De Souter discloses,
resetting the persistently-stored change block log after the backup or the incremental backup (De Souter, [Col. 16, lines 18-25 - At time T=5, the replication module completes the replication process and reset snapshot 1. Wherein resetting snapshot 1 includes clearing the data structures of information relating to replicated changes-the information relating to changes made to data blocks A and B-and creating a new snapshot to track changes made to the production data volume after time T=5]).

As per claim 4, the rejection of claim 1 is incorporated, in addition De Souter discloses,
wherein the free block map is stored as of a first time associated with a first backup (De Souter, [Col. 14, lines 38-42 - Tracking changes are done in any suitable manner, such as process 200 described in Fig. 2, and information is stored in any suitable manner, including the illustrative block map 300 of Fig. 3]).

As per claim 5, the rejection of claim 4 is incorporated, and De Souter, Suryanarayanan, Christopher disclose updating the block map. 
Czezatke further discloses,
premarking all blocks in the free block map that were identified as free as of a time of the backup as modified (Czezatke, [Fig. 4, step 4040 – change log]; [0047 – Change log defines what blocks have been changed in the last epoch/backup]); 
premarking all blocks in a persistently-stored change block log that were identified as free as of the time of the backup as modified (Czezatke, [0036 – Change bitmap stored in persistent storage]; [0041 - Bitmap tracks changes]; [0045 – Change bitmap in response to epoch event creates log]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the change tracking and backups of Czezatke into the change tracking backup system of De Souter, Suryanarayan, Christopher for the benefit of reducing the impact on I/O performance of virtual machines, wherein the I/O cost is reduced by tracking only certain change information in the virtualization software layer. Tracking overhead can further be decreased by allowing a certain number of false-positives (Czezatke, 0007).

As per claim 6, the rejection of claim 4 is incorporated, and De Souter,  Christopher disclose a write operation and updating the block map for change.
Armangau further discloses,
for each block write operation (Armangau, [Fig. 7B, step 122, Write to track in extent of snapshot? Yes]): 
determining whether a block associated with the block write operation is identified as modified in the persistently-stored change block log (Armangau, [Fig. 7B, step 124 – bit set in bit map?]; [Col.15, lines 52-57 – Is track modified]); 
in response to a determination that the block is identified as modified in the Attorney Docket No. EMCCP465C38 PATENTpersistently-stored change block log, maintaining an indication of the block in the persistently-stored change block log as being modified (Armangau, [Fig. 7B, step 128 – Set bit in map if not done so]; [Col.15, lines 9-11 – Sets bit]); 
in response to a determination that the block is not identified as modified in the persistently-stored change block log, updating the persistently-stored change block log to 5identify the block as modified (Armangau, [Fig. 7B, 128 – set bit in map if not done so]; [Col.15, lines 9-11 – sets bit]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the snapshot production of Armangau into the change tracking backup system of De Souter, Suryanarayan, Christopher for the benefit that a host write operation upon a storage location being backed up need not be delayed until original data in the storage location is written to secondary storage. The snapshot copy facility is also useful for other applications such as transaction processing and debugging (Armangau, Abstract).



As per claim 7, the rejection of claim 1 is incorporated, in addition De Souter discloses,
determining whether the one or more blocks were identified as free in the free block map (De Souter, [Fig. 2, step 204 – Is block previously allocated/not free ?]); 
in response to a determination that the one or more blocks were not identified as free in 10the free block map, tracking the modification in an in-memory change block log (De Souter, [Fig. 2, steps 206, 208 – Write new data if previously allocated and mark in block map/tracking log]).

As per claim 9, the rejection of claim 1 is incorporated, and De Souter, Suryanarayanan, Christopher disclose tracking changes and updating the block map.
Armangau discloses,
wherein tracking in the persistently-stored change block log the modification to one or more blocks that is modified subsequent to the first backup (Armangau, [Col. 13, lines 30-35 - The snapshot copies are shown as they would exist sometime after the primary storage subsystem has received a first backup command for backing up an extent of production volume 101, and sometime after the primary data storage subsystem has received a second backup command for backing up an extent of the production volume 102. An ‘extent’ of a production volume is a set of contiguous tracks of the production volume, as specified, for example, by a beginning track number and an ending track number. Since receipt of the first backup command, a host has modified tracks A and B of the production volume 101, and since receipt of the second backup command, a host has modified tracks G and H of the production volume 102]) further comprises:  25
intercepting a write to a sector or block (Armangau, [Col. 15, lines 40-50 - In the first step 122 the port adapter checks the volume director entry to determine whether a snapshot currently exists for the production volume, and if so whether the write operation is upon a track within the production volume extent of the snapshot. If the access to the production volume is not a write to a track within the production volume extent of the snapshot, then execution branches to step 123 to access the track in the production volume, and then the procedure of Fig. 7B is finished]); 
checking an in-memory change block log to determine whether the sector or block has been marked as modified (Armangau, [Fig. 7B, 124 – bit set?]; [Col.15, lines 52-57 – Is track modified]); 
marking the sector or block as modified if the sector or block has not already been marked as modified (Armangau, [Fig. 7B, step 128 – Set bit in map if not done so]; [Col.15, lines 9-11 – Sets bit]); 
propagating the write to the persistently-stored change block log (Armangau, [Col. 13, lines 59-65 - Structures in Fig. 5 include, for each snapshotted production volume extent, a bit map 105, 107 indicating the modified tracks in the extent. The bit map is a set of bits, such as a list, table, or array, including a respective bit for each track in the extent. For example, the first bit in the bit map indicates the modified state of the first track in the extent, the second bit in the bit map indicates the modified state of the second track in the extent, etc.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the snapshot production of Armangau, into the change tracking backup system of De Souter, Suryanarayan, Christopher for the benefit that a host write operation upon a storage location being backed up need not be delayed until original data in the storage location is written to secondary storage. The snapshot copy facility is also useful for other applications such as transaction processing and debugging (Armangau, Abstract).


As per claim 10, the rejection of claim 1 is incorporated, and De Souter, Christopher disclose,
wherein the free block map is stored in a persistent data storage (Christopher, [0026 – In Fig. 1, virtual disk 124 includes a block allocation map 144/free block map located in storage system 104/persistent storage]),  
wherein the persistent data storage comprises a local disk or other local drive (Christopher, [0019 – As per Fig. 1, storage system 104 is made up of a plurality of disks, including solid-state non-volatile storage devices, thereby implying that the persistent storage comprises a local disk]);

As per claim 11, the rejection of claim 1 is incorporated, and De Souter discloses,
extracting the free block map from a file system with which the data to be backed up is associated (De Souter, [Col. 12, lines 1-5 - The metadata of the file system indicates an allocation of data blocks 102 to one or more files managed by the file system, i.e., where the files are stored on the data volume, and thus indicate whether the particular data block was storing valid data for the file system, making it a previously-allocated data block, or whether the particular data block was not storing valid data for the file system]).

As per claim 12, the rejection of claim 1 is incorporated, and De Souter, Christopher disclose,
receiving an indication that a system with which the data to be backed up is associated has crashed or rebooted (Suryanarayanan, [Claim 12 - During a boot sequence, load the write interceptor prior to loading any application capable of issuing a change request, thereby implying that the loading of the write interceptor before any application is the indication that the system has rebooted]; [Col. 3, lines 24-34 – As per Fig. 5, the write interceptor is one of the first things to be loaded so that if any application requests a change to the data blocks, the write interceptor will already be loaded and tracking these changes. Once loaded, in step 504, the write interceptor begins tracking change activity. In step 506, the operating system finishes booting. In step 508, a full backup request is received. When a full backup request is received, the write interceptor's bitmap is reinitialized in step 510 since all changes up to the time of the backup will be incorporated into the backup. Accordingly, the write interceptor can again begin tracking changes to the disk]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the write interceptor of Suryanarayanan into the change tracking backup system of De Souter, Christopher for the benefit of recording backup blocks that are changed during the full backup process, even when the computer system is rebooted (Suryanarayanan, Col. 1, lines 18-20).

As per claim 13, the rejection of claim 12 is incorporated, and De Souter discloses,
reading from persistent data storage a previously-stored copy of the free block map (De Souter, [Col. 19, lines 30-32 - In the event of a crash, by writing the information to a persistent data store it may be retrieved later and inserted/copied into the block map at a later time]); 
using data from the previously-stored copy of the free block map to pre-mark as modified in the change block log at least a subset of blocks 10listed as free in the free block map (De Souter, [Col. 19, lines 33-38 - If the entries to be inserted into the block map are lost in the event of a crash, then to ensure that replication was completed properly a replication facility does a complete scan of the production data set and compares it to the replication data set to ensure that all changed blocks were noted and replicated; This implies using data from the stored copy of the block map to pre-mark as modified in the change block log, a subset of blocks listed free in the block map]).

Claim 14 is similar to claim 1 and therefore the same rejections are incorporated.

Claim 15 is similar to claim 1 and therefore the same rejections are incorporated.

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter (8250033), in view of Christopher et al (20150081993) in view of Suryanarayanan et al (7797483) and Lu et al (20100077165).

As per claim 3, the rejection of claim 1 is incorporated, and De Souter, Suryanarayanan further disclose, 
wherein the incremental backup is performed after a system crash or reboot (Suryanarayanan, [Col. 3, lines 29-34 - In Fig. 5, step 508, after the reboot, a full backup request is received. Then in step 510, the write interceptor's bitmap is reinitialized since all changes up to the time of the backup will be incorporated into the backup. Accordingly, the write interceptor can again begin tracking changes to the disk, thereby implying that the subsequent incremental backup is performed after a system reboot]; [Abstract - A differential backup is performed using the information associated with the change request stored in the operating system's persistent storage after a system, which includes the disk driver and the disk storage, has shut down and restarted]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the reboot of Suryanarayanan into the change tracking backup system of De Souter, Christopher for the benefit of recording backup blocks that are changed during the full backup process, even if the computer system is rebooted (Suryanarayanan, Col. 1, lines 18-20).
Lu further discloses,
wherein the incremental backup is performed after a system crash or reboot that occurs after the backup (Lu, [0066 - The incremental backup checks for the occurrence of any reboot event that could invalidate the bitmap, thereby implying that the incremental backup occurs after the reboot]; [0003 - The goal of recovery after a crash is to restore the last available known good operating state for the complete system. This can be done by rebooting the same hardware after restoring the file system from a suitable backup/the backup; This implies that the reboot occurs after the backup. And the incremental backup is performed after the system crash/reboot that occurs after the backup]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the bitmap driver of Lu into the change tracking backup system of De Souter, Suryanarayanan, Christopher for the benefit of using the bitmap driver to determine which blocks to copy, wherein the bitmap driver records a change state of blocks after a particular start time. When used with incremental backups, a new start time is set and a new bitmap is created for each incremental backup (Lu, 0061, 0067).

As per claim 8, the rejection of claim 1 is incorporated, and De Souter, Suryanarayanan, Christopher disclose,
determining which blocks listed as free in the free block map have been written to based at least in part on a comparison of a subsequent free block map and a previously-stored copy of the free block map (Christopher, [0060 – Comparison of retired block allocation map to new block allocation map]);  15
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the virtual disk layer of Christopher into the change tracking backup system of De Souter, Suryanarayanan for the benefit of for the benefit of effectively upgrading known a backup by comparing a new snapshot with an old without occupying extra storage space (Christopher, Abstract).
Lu further discloses,
adding one or more blocks to the persistently-stored change block log based on the comparison of the subsequent free block map and the previously-stored copy of the free block map (Lu, [0005 – Comparing hashes], [0050 – Hashes compared, and change blocks and hashes are sent to redo-log]); 
including in the incremental backup at least a subset of blocks indicated in the persistently-stored change block log as having had writes made to the subset of blocks indicated 20in the persistently-stored change block log subsequent to the first backup and at a least a subset of blocks included in the change block log (Lu, [0045 – Backup-2 includes backup-1 plus redo log]; [0050 – new VM backup created with redo-log]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the snapshot generation of Lu, into the change tracking backup system of De Souter, Suryanarayan and Christopher, for the benefit of using the bitmap driver whenever it can be relied on and fall back to the hash-based approach to guarantee the consistency of each incremental backup if any events may have occurred to invalidate the bitmap. The incremental backup procedure can check for the occurrence of any reboot events or other events that could invalidate the bitmap, and if any such event has occurred since the last incremental backup, the incremental backup procedure can use the hash data instead. By doing so the system optimize storage requirements and minimize the time between carrying out backup procedures, thereby reducing the potential amount of lost data while guaranteeing consistency to handle a crash (Lu, 0023, 0062, 0066). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132